PER CURIAM.
Glenda A. McCormack appeals the district court’s order granting summary judgment in favor of the Roanoke Regional Airport Commission in her sex discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See McCormack v. Roanoke Regional Airport Comm’n, No. CA-00-926-7 (W.D.Va. Oct. 16, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in *593the materials before the court and argument would not aid the decisional process.

AFFIRMED.